Citation Nr: 9924034	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-08 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected conversion disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel










INTRODUCTION

The veteran had active service from May 1943 to February 
1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased evaluation 
of 10 percent for service-connected conversion reaction, 
effective from March 22, 1995.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The most recent VA examination of record was performed in May 
1995.  The VA examiner stated, first, that the veteran "was 
able to hold a job," and, then, that the veteran "is not 
able to work."  The examiner did not state to what the 
veteran's inability to work was attributed.  The Board notes 
that the veteran worked as a welder from 1945 to 1966, until 
the company he worked with folded.  He then obtained other 
welding jobs and was employed until age 59 in 1981.  




In his VA Form 9, substantive appeal, received in February 
1996, the veteran stated that he was completely industrially 
impaired and his social activities were non-existent.  

A VA examination was scheduled in September 1998, but the 
veteran failed to report for the examination.  The notice of 
the examination informed the veteran that failure to report 
for the examination would result in consideration of his 
claim without benefit of the evidence from the examination, 
which might be material to the outcome of his claim.  The 
regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 (1998) as 
appropriate.  

When the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  The veteran was 
misinformed by the RO as to the consequences of his failure 
to report for the scheduled VA examination.  To avoid 
prejudice to the veteran and to clarify the seemingly 
inconsistent findings of the VA examiner, the Board finds 
that a remand for further development is necessary.  

In addition, although the record contains two letters from 
A.A.M., M.D., stating that she had treated the veteran from 
1965 to 1995, the treatment records have not been obtained.  
In his claim in March 1995, the veteran stated that he was 
continuing his treatment at the VA.  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated the veteran for his 
psychiatric disability, which are not 
already of record, including the treatment 
records of Dr. A.A.M., and treatment 
records from the VA Medical Clinic.  After 
securing any necessary authorization or 
medical releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete treatment 
reports from those sources whose records 
have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

2.  The RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature and extent 
of severity of his conversion disorder.  
Notice of the scheduling of the examination 
should be placed in the claims file and the 
veteran should be informed of the 
consequences of failure to report for the 
examination under 38 C.F.R. § 3.655(b).  
The claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and pursuant 
to conduction and completion of the 
examination, and the examiner must annotate 
the examination report in this regard.  The 
examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused by 
his conversion disorder.  If there are 
other psychiatric disorders found, in 
addition to conversion disorder, the 
examiner should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder other than 
conversion disorder is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder is 
causally or etiologically related to 
conversion disorder, and, if not so 
related, whether the veteran's conversion 
disorder has any effect on the severity of 
any other psychiatric disorder.  Any 
further indicated special studies, 
including psychological testing, should be 
accomplished.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and Statistical 
Manual for Mental Disorders, in relation to 
the veteran's impairment from conversion 
disorder.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If the 
historical diagnosis of conversion disorder 
is changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error in 
the prior diagnosis, or development of a 
new and separate disorder.  The examiner 
should express an opinion as to what 
extent, if any, the veteran's social and 
industrial abilities are impaired by his 
psychiatric condition.  

In evaluating a veteran's industrial 
ability, consideration may be given to his 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or 
impairment caused by nonservice-connected 
disabilities.  The examiner should obtain 
the veteran's social history including 
current social interactions and family 
interactions.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim for an increased evaluation for 
conversion disorder.  The RO should also 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The veteran need take no action 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





